Citation Nr: 1427266	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-40 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a disability claimed as chest pain.

3.  Entitlement to service connection for disabilities of the cervical and lumbar segments of the spine.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.

5.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an earlier effective date than March 7, 2013, for the grant of service connection for right ear hearing loss.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Appellant served on active duty from August 1968 to September 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In support of his claim, the Appellant testified at a hearing before Veterans Law Judge (VLJ) in March 2014.  A transcript of the hearing has been associated with the claims file.

As explained below, the Board is dismissing the claims regarding service connection for a sinus disorder and chest pain and remanding the remaining claims to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In January 2014, the Appellant withdrew his appeal on the issues of entitlement to service connection for a sinus disorder and chest pain.


CONCLUSION OF LAW

The criteria for the withdrawal of an appeal have been met regarding appeals for service connection for a sinus disorder and a disability claimed as chest pain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. §20.204. 

In a statement dated in January 2014, the Appellant stated that he was withdrawing his appeals for service connection for a sinus disorder and a disability claimed as chest pain.  Accordingly, the Board does not have jurisdiction to review these issues, and this part of the appeal is dismissed.


ORDER

The claim for entitlement to service connection for a sinus disorder is dismissed. 

The claim for entitlement to service connection for a disability claimed as chest pain is dismissed. 


REMAND

According to a February 2013 Social Security Administration (SSA) Inquiry, the Appellant is receiving Supplemental Security Income (SSI).  The medical records associated with these benefits should be obtained since potentially relevant to his VA claims.  

In July 2013, the RO granted service connection for right ear hearing loss effective March 7, 2013.  In July and August 2013, the Appellant's representative filed documents constituting notices of disagreement with the date that was assigned for the grant of service connection for this disorder.  The VA has not sent the Veteran a statement of the case (SOC) regarding his claim for an earlier effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a SOC with respect to the effective date assigned to the grant of service connection for right ear hearing loss.  The Appellant is advised that a timely Substantive Appeal will be necessary to perfect the appeal as to the claim to the Board.  38 C.F.R. § 20.302(b).  Then, if the appeal is timely perfected, the RO should undertake appropriate action as to his claim for earlier effective date for service connection for right ear hearing loss. 

2.  Obtain copies of all documents and/or evidentiary material pertaining to the Appellant's application for SSI disability benefits, if any.

3.  Thereafter, readjudicate the Appellant's claims.  If any benefits sought on appeal remains denied, the Appellant and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


